Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed March 31, 2021, has been entered and carefully considered.  Claims 1, 10, 16, 20 and 22 are amended. Claims 6, 11 and 21 are canceled. Claims 1-2, 4-5, 7-10, 13-16, 18-20, 22 and 24 are pending. 
Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 13-16, 18-20, 22 and 24 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-2, 4-5, 7-10, 13-16, 18-20, 22 and 24 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on April 01, 2019, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the configuring of the first communications device with the DRX cycle indicating the monitoring time point falling within the one or more shorter monitoring time periods comprises: configuring the first communications device with a time offset and a time periodicity for the DRX cycle, wherein the time offset indicates a starting time point of a first shorter monitoring time period of the one or more shorter monitoring time periods and the time periodicity indicates a time difference between the starting time point of the first shorter monitoring time period and a starting time point of a subsequent second shorter monitoring time period of the one or more shorter monitoring time periods”, as recited in independent claims 1, 10, 16, 20, 22 and 24. Thus independent claims 1, 10, 16, 20, 22 and 24 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2, 4, 5, 7-9, 13-15 and 18-19 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/            Primary Examiner, Art Unit 2413